Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 11-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thubert et al., US Pub. No.20190116000.
As to claim 1, Thubert disclose a method for communication between controllers in Time-Sensitive Networking (TSN), wherein the method comprises:
receiving, by a first controller (24a fig.2), a first packet sent by a second controller (24b fig.2), wherein the first packet comprises an identifier of a TSN domain to which the second controller belongs ( establishing the deterministic links 18 within a second deterministic domain 26b based on second different deterministic constraints established by the network manager device 24b, see abstract, fig.2, [0022] to [0023]; 
determing, by the first controller based on the identifier, that the first controller and the second controller belong to the TSN domain and sending, by the first controller, a second packet to the second controller, wherein the second packet comprises user information stored by the first controller (generating each transport layer packet according to the deterministic constraints established by the network manager device, see [0025] to [0027}).

As to claim 2, Thubert disclose  wherein the user information stored by the first controller comprises a talker, a stream identifier, a stream rank, an end station port, a port identifier, a data frarne specification, a media access control (MAC) address, a virtual local area network (VLAN) tag, an Internet Protocol version 4 tuple (iPv4-tuple), an Internet Protocol version 6 tuple (Pv6- tuple), a traffic specification, traffic specification time aware, a user-lo-network requirement, a port capabiltty, a listener, a status, status information, an accumulated latency, a port configuration, a time aware offset, or a failed port (see [0044] to [0046] and [0050])..

As to claim 3, Thubert discloses obtaining, by the first controller, a valid value of the second controller:
determining, by the first controller based on the valid value of the second controller, that the second controller is in an election state and determining, ty the first controller according to a first preset rule, that one controller in a plurality of controllers in the election state the TSN domain is an active controller (controlling each network device along the deterministic path, starting with the source deterministic network interface circuits transmitting the data packets into the deterministic data network, continuing with each deterministic switching device along the deterministic path, and ending with the destination deterministic network interface circuits at the end of the deterministic path using the network controller, see [0015] to [0018]).

As to claim 4, Thubert discloses the valid value is included in the first packet sent by the second controller (see [0015] to [0018]).

As to claim 5, Thubert discloses the first packet further comprises the MAC address of the second controller (deterministic attributes can include identifying the destination host device such as IP address, see [0042]).  It is inherent that the host device includes both MAC and IP address for network identification.

As to claim 10, Thubert discloses the first packet further comprises an identifier or a destination address of the second controller, and the sending, by the first controller, the second packet to the second controller comprises sending, by the first controller, the second packet to the second controller based on the identifier or the destination address of the second controller (see [0015] to [0020]). 

Claims 11-14, 19 and 20 are rejected for the same reasons set forth on claims 1-4, 10 and 1 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 9, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert as in above and further in view of Park et al., US Pub20150229523.
As to claims 6 and 7, Thubert does not specifically discloses using the first packet is an Edge Control Protocol (ECP) packet and the first controller communicates with the second controller using a controller-controller protocol (CCP).  However, Park discloses using the first packet is an Edge Control Protocol (ECP) packet and the first controller communicates with the second controller using a controller-controller protocol (CCP) (using a variety of protocols to control data packets, see [0006] and [0061] to [0063]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Thubert to control data packets because it would have enhanced efficiency in utilization of network resources and communications efficiency and integrated control technology for cloud/network resources.

As to claim 9, Park discloses the first controller comprises a first port and a second port, the first controller receives the first packet through the first port, and the method further comprises forwarding, by the first controller, the first packet to a first network device through the second port when the first controller determines that the first port and the second port belong to a same domain (see [0060] to [0065]). ]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Thubert to control data packets because it would have enhanced efficiency in utilization of network resources and communications efficiency and integrated control technology for cloud/network resources.

Claims 15, 16  and 18 are rejected for the same reasons set forth on claims 6, 7 and 9 respectively.
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/KHANH Q DINH/Primary Examiner, Art Unit 2458